Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restriction
1.	Applicant's election with traverse of Group I, claims 1-3 & 7-9, in the reply filed on 05/13/2022 is acknowledged.  The traversal is on the ground(s) that “the Restriction Requirement has applied an incorrect analysis and incorrect section of the MPEP in support of restriction…”  While this is not found persuasive, Examiner is withdrawing the restriction requirement and rejoining the nonelected claims of Group II (claims 4-6 & 10-12) with the elected claims of Group I because the elected claims are found patentable over the prior art made of record.
	Claims 1-12 were originally presented in this application for examination.
	Claims 1-12 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 & 7, it would appear that “y” is not defined in the claim, thus renders the claim unclear, vague and indefinite.  Examiner noted that the claim recites “y + z = 1”, however “y” needs to be particularly pointed out in the claim.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A.	Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/063,855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application ‘855 appears to teach the claimed supported catalyst having the same catalyst particles containing the same perovskite-type composite oxide as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B.	Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/554,388 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application ‘388 appears to teach the claimed supported catalyst, but narrower in scope with respect to the perovskite-type composite oxide.  However, according to the MPEP Chapter 2100, the narrower scope of invention is inherently embraced by the broader scope of the invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

C.	Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/538,016 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application ‘016 appears to teach the claimed supported catalyst, but narrower in scope with respect to the perovskite-type composite oxide.  However, according to the MPEP Chapter 2100, the narrower scope of invention is inherently embraced by the broader scope of the invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

D.	Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/018,666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application ‘666 appears to teach the claimed supported catalyst, but narrower in scope with respect to the perovskite-type composite oxide.  However, according to the MPEP Chapter 2100, the narrower scope of invention is inherently embraced by the broader scope of the invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

E.	Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/093,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application ‘849 appears to teach the claimed supported catalyst, but narrower in scope with respect to the perovskite-type composite oxide.  However, according to the MPEP Chapter 2100, the narrower scope of invention is inherently embraced by the broader scope of the invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

F.	Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/678,078 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application ‘078 appears to teach the claimed supported catalyst, but narrower in scope with respect to the perovskite-type composite oxide.  However, according to the MPEP Chapter 2100, the narrower scope of invention is inherently embraced by the broader scope of the invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
5.	Claims 1-12 are allowable over the prior art made of record.  The following is a statement of reason(s) for allowing the claimed subject matter.
	As concerned with claims 1-3 & 7-9, the prior art does not appear to disclose or fairly suggest a supported catalyst comprising a carrier and catalyst particles supported on the carrier, wherein the composite oxide represented by AxByMzOw, where the A contains at least one selected from Ba and Sr, the B contains Zr, the M is at least one selected from Mn, Co, Ni, and Fe, y + z = 1, x  >  1 and z < 0.4, and w is a positive value that satisfies electrical neutrality, etc. (as recited in claims 1 & 7).
	As concerned with claims 4-6 & 10-12, the prior art does not appear to disclose or fairly suggest an organic substance decomposing apparatus comprising a supported catalyst comprising a carrier and catalyst particles supported on the carrier (as recited in claims 1 & 7).
	There is no motivation to combine the teachings of the prior art references together to arrive to the claimed invention.
	
Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.


Conclusion
7.	Claims 1-12 are pending.  Claims 1-3 & 7-9 are rejected.  Claims 4-6 & 10-12 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
June 30, 2022